

Exhibit 10.14


FORM
(employees, officers, directors, consultants and advisors)


Amended and Restated
PAR Technology Corporation
2015 Equity Incentive Plan

GRANT NOTICE – RESTRICTED STOCK UNIT AWARD
(Time-Vested)
PAR Technology Corporation (the “Company”) hereby grants as of the Grant Date to
Participant the number of restricted stock units (the “RSUs”) specified below
(the “Award”). The Award is granted pursuant to the Amended and Restated PAR
Technology Corporation 2015 Equity Incentive Plan (as the same may be amended or
restated from time to time, or its successor (the “Plan”)) and is subject to the
terms and conditions of this Grant Notice, the Restricted Stock Unit Award
Agreement attached to this Grant Notice as Appendix A (the “Award Agreement”),
and the Plan. The Plan is incorporated into and forms a part of this Grant
Notice and the Award Agreement. In the event of any conflict between the Grant
Notice or the Award Agreement on the one hand and the Plan on the other hand,
the terms of the Plan shall control.
Name of Participant:
 
Grant Date:
 
Number of Restricted Stock Units (RSUs):
 
Type of Shares Issuable (“Shares”):
Common stock of the Company
Vesting Schedule:
 
Settlement (distribution) Schedule:
Settlement (distribution) shall be as set forth in the Vesting Schedule.
Change of Control (as defined in the Plan):
[Except as otherwise set forth in the specific Award] As an exception to the
Vesting Schedule, as of the effective date of a Change of Control all unvested
RSUs as of such date shall vest and settle.
Death:
[Except as otherwise set forth in the specific Award] As an exception to the
Vesting Schedule, in the event Participant’s employment or service with the
Company or any of its subsidiaries or affiliates is terminated due to
Participant’s death, all unvested RSUs as of such date shall vest and settle.



    


1



--------------------------------------------------------------------------------






FORM
(employees, officers, directors, consultants and advisors)


Amended and Restated
PAR Technology Corporation
2015 Equity Incentive Plan

GRANT NOTICE – RESTRICTED STOCK UNIT AWARD
(Performance-Vested)
PAR Technology Corporation (the “Company”) hereby grants as of the Grant Date to
Participant the number of restricted stock units (the “RSUs”) specified below
(the “Award”). The Award is granted pursuant to the Amended and Restated PAR
Technology Corporation 2015 Equity Incentive Plan (as the same may be amended or
restated from time to time, or its successor (the “Plan”)) and is subject to the
terms and conditions of this Grant Notice, the Restricted Stock Unit Award
Agreement attached to this Grant Notice as Appendix A (the “Award Agreement”),
and the Plan. The Plan is incorporated into and forms a part of this Grant
Notice and the Award Agreement. In the event of any conflict between the Grant
Notice or the Award Agreement on the one hand and the Plan on the other hand,
the terms of the Plan shall control.
Name of Participant:
 
Grant Date:
 
Number of Restricted Stock Units (RSUs):
 
Type of Shares Issuable (“Shares”):
Common stock of the Company
Vesting Schedule:




Settlement (distribution) Schedule:


Settlement (distribution) shall be as set forth in the Vesting Schedule.
Change of Control (as defined in the Plan):
[Except as otherwise set forth in the specific Award] As an exception to the
Vesting (settlement) Schedule, as of the effective date of a Change of Control
all unvested performance RSUs as of such date shall convert into time vested
RSUs and such RSUs shall (time) vest ratably at the end of the remaining
Performance Years (e.g., on December 31 of the [●] Performance Year, etc.),
unless terminated without cause upon or within 12-months of a Change of Control,
in which case, all unvested RSUs shall vest as of the effective date of
Participant’s termination of employment.





Participant acknowledges that he or she has received and read the Award
Agreement, the Plan, and this Grant Notice, and agrees to be bound by the terms
and conditions of the Plan, the Award Agreement, and this Grant Notice. All
decisions or interpretations of the Board of Directors, the Compensation
Committee or other proper delegate in accordance with the Plan (the “Committee”)
upon any questions arising under the Plan, this Grant Notice, or the Award
Agreement are conclusive and final unless determined to be arbitrary or
capricious or unlawful prior to a Change of Control.


Participant’s execution of this Grant Notice and/or his or her continued service
to the Company or to any of its subsidiaries or other affiliates constitutes
Participant’s understanding and agreement with the


2



--------------------------------------------------------------------------------




terms of this Grant Notice, the Award Agreement and the Plan. Participant shall
cause his or her spouse, civil union partner or registered domestic partner
(“spouse”), if any, to execute the Spousal Consent attached to the Award
Agreement and deliver such executed Spousal Consent to the Company’s Legal
Department.
                            
PAR Technology Corporation




By:__________________________
Name:________________________
Title:_________________________


Participant’s Signature






______________________________
Participation Signature


3



--------------------------------------------------------------------------------






Appendix A
TO GRANT NOTICE – RESTRICTED STOCK UNIT AWARD


RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (“Award Agreement”) applies to the
Award evidenced by the Grant Notice to which this Award Agreement is attached,
is incorporated into and forms a part thereof. Capitalized terms not
specifically defined in this Award Agreement shall have the meanings specified
in the Plan and the Grant Notice.


1.    Award of RSUs. PAR Technology Corporation (the “Company”) has granted to
Participant the number of RSUs specified in the Grant Notice. Each RSU
represents the right to receive one Share upon the satisfaction of the vesting
conditions described in the Grant Notice and the Award Agreement. Unless and
until the RSUs have vested, Participant will have no right to the payment of any
Shares subject to the Award. Prior to the actual delivery of any Shares, the
RSUs will represent an unsecured obligation of the Company, payable only from
the authorized but unissued or treasury shares of the Company’s common stock.


2.    Vesting of RSUs.


(a)    Vesting Schedule. After the Grant Date, subject to termination or
acceleration as provided in the Grant Notice, the Plan and the Award Agreement,
the RSUs shall vest in such amounts and at such times as set forth in the Grant
Notice. There shall be no proportionate or partial vesting in the periods prior
to the applicable Vesting Date. All vesting shall occur only on the applicable
Vesting Date if the applicable vesting conditions described in the Grant Notice
and the Award Agreement are satisfied and Participant is employed or providing
services to the Company or to any of its subsidiaries or other affiliates
(“Affiliate” means collectively, the Company’s subsidiaries and other
affiliates) on the applicable Vesting Date.


(b)    Cancellation. Notwithstanding anything to the contrary herein or in the
Plan, and unless otherwise set forth in the Grant Notice, in the event
Participant’s employment or service terminates for any reason, each unvested RSU
shall be automatically cancelled as of the time of such termination without
payment of any consideration by the Company.


3.    Settlement of RSUs. The RSUs shall be distributed to Participant in Shares
(either in book-entry form or otherwise) on the applicable settlement date
specified for the applicable RSU as set forth in the Grant Notice or as soon
thereafter as administratively practicable. Notwithstanding the foregoing, the
Company may delay a distribution or payment in settlement of RSUs if it
reasonably determines that such payment or distribution will violate Federal
securities laws or any other applicable law. All distributions of Shares shall
be made by the Company in the form of whole Shares, and to the extent that the
total number of Shares to be issued in connection with any distribution would
otherwise result in a fractional Share, such total number of Shares shall be
rounded down to the next whole Share and the number of Shares to be issued in
connection with the final settlement date set forth in the Grant Notice shall
equal, subject to the rounding convention described in this Section 3, the
excess of (i) the total number of Shares underlying Participant’s RSUs over (ii)
the whole number of Shares issued in connection with prior settlement dates.




4



--------------------------------------------------------------------------------




4.    Conditions to Issuance of Certificates Upon Vesting; Tax Obligations.
Participant is responsible for the payment of all federal, state, local and
foreign taxes related to the vesting or settlement of the RSUs or any other
taxable event related to the RSUs or otherwise arising in connection with the
Award and legally applicable to Participant, including any and all withholding
taxes (“Tax Obligations”). The Company shall not be obligated to issue or cause
to be issued any certificate(s) representing Shares (including in book-entry
form) to Participant, unless and until Participant pays to the Company, or makes
satisfactory arrangements (as determined by the Company) for payment of, the Tax
Obligations. If Participant has not made satisfactory arrangements for the
payment of the Tax Obligations on or prior to the date the Tax Obligations are
required to be paid and (i) Participant is not subject to Section 16 of the
Exchange Act, then the Company shall instruct a brokerage firm (determined, in
Company’s sole discretion, acceptable) to sell, on Participant’s behalf and
account, a whole number of Shares from those Shares then issuable to Participant
pursuant to settlement of the RSUs, as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the Tax Obligations and to remit
the proceeds of such sale to the Company or to the Company’s Affiliate with
respect to which the Tax Obligations arose, provided that the amount withheld
does not exceed the maximum statutory tax rate for Participant in the applicable
jurisdictions; or (ii) Participant is subject to Section 16 of the Exchange Act,
then the Company shall retain a net number of Shares otherwise issuable to
Participant pursuant to settlement of the RSUs having a then current Fair Market
Value sufficient to satisfy the Tax Obligations, provided that the amount
withheld does not exceed the maximum statutory tax rate for Participant in the
applicable jurisdictions.


5.    Rights as Stockholder; Dividends.


(a)    Neither Participant nor any person claiming under or through Participant
will have any of the rights or privileges of a stockholder of the Company in
respect of any Shares deliverable hereunder unless and until certificates
representing such Shares (which may be in book-entry form) will have been issued
and recorded on the records of the Company or its transfer agent and delivered
to Participant (including through electronic delivery to a brokerage account).
Except as otherwise provided herein, after such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to such Shares, including, without limitation, voting rights and
rights to dividends in respect of any such Shares.


(b)    With respect to each RSU granted pursuant to the Award, Participant shall
be entitled to receive payment of any dividends declared and paid by the Company
on its Common Stock with a record date that occurs between the Grant Date and
the date when the Shares underlying the RSU are issued and delivered to
Participant. Notwithstanding the foregoing, such dividend equivalents shall not
be payable to Participant with respect to any portion of the RSU that is
cancelled, forfeited, terminated or expires at a time when the RSU is unvested.


6.    General Provisions.


(a)    RSUs Not Transferable. The RSUs may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, by operation of law or otherwise
(each of the forgoing individually or collectively, a “Transfer”), unless the
Board of Directors, Committee or other proper delegate in accordance with the
Plan (the “Committee”). Once the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares under the Plan, the Award
Agreement and the Grant Notice have lapsed, then the Shares may be transferred
to the extent not restricted under applicable law. The RSUs may not be hedged,
including (without limitation) any short sale or any acquisition or disposition
of any put or call option or other instrument tied to the value of the RSUs or
the underlying Shares.


5



--------------------------------------------------------------------------------






(b)    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth in Section 6(a) and the Plan, the
Award Agreement shall be binding upon and inure to the benefit of the heirs,
beneficiaries, legatees, legal representatives, successors and assigns of the
parties hereto.


(c)    No Rights to Continued Employment or Service or to Award. Nothing in the
Plan or in this Award Agreement shall confer on Participant any right to
employment or continued service with the Company or its Affiliates, or interfere
in any way with the right of the Company or its Affiliates to terminate or
change the terms of Participant's employment or service at any time.


(d)    Injurious Conduct. If Participant shall engage in Injurious Conduct as
described in this Section 6(d), the RSUs shall be automatically forfeited and
the Award shall terminate as of such date and, the Committee shall have the
right, in its sole discretion, to require Participant to return to the Company
any Shares acquired upon settlement of the RSUs and, if Shares distributed upon
settlement of the RSUs have been disposed of by Participant, then the Company
shall have the right, in its sole discretion, to require Participant to pay to
the Company the gross pre-tax proceeds received by Participant on such
disposition. For purposes of this Award Agreement, “Injurious Conduct” means:
(i) “for Cause” conduct; and (ii) during the Participant’s employment or service
with the Company or an Affiliate and thereafter, if Participant breaches any
written confidentiality, non-solicitation or non-competition covenant with the
Company or an Affiliate.


(e)    Claw-Back. Participant and the Award are subject to the terms and
conditions of Section 7(i) (Clawback, Recovery and Recoupment) of the Plan.


(f)     Governing Law and Construction. This Award Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions.


(g)    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Award Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs, the Shares, the Grant Notice
and the Award Agreement shall be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Award Agreement shall be deemed amended to the extent necessary to conform
to such applicable exemptive rule.


(h)    Spousal Consent. If applicable, Participant’s spouse has signed the
Consent of Spouse attached to this Award Agreement as Exhibit A and Participant
has delivered such executed Consent of Spouse to the Company.


(i)    Notices. Any notice to be given under the terms of the Award Agreement
shall be in writing and, if to the Company, addressed to the Company in care of
the Secretary of the Company at the Company's principal office, and, if to
Participant, addressed to Participant at the most recent address on file with
the Company for Participant. All notices shall be deemed effective (i.e., duly
received, duly given): (a) if delivered by hand or sent by courier, on the day
it


6



--------------------------------------------------------------------------------




is delivered unless that day is not a day upon which commercial banks and
governmental agencies are open for business in the city specified (a “Local
Business Day”) in the address for notice to the party, or if delivered after the
close of business on a Local Business Day, then on the next succeeding Local
Business Day; (b) if sent by electronic means or facsimile, on the date
transmitted, provided confirmation of receipt is obtained by the sender, unless
the transmission date is not a Local Business Day or if delivered after the
close of business on a Local Business Day, in which case on the next succeeding
Local Business Day; and (c) if sent by overnight courier on the next succeeding
Local Business Day following delivery, which delivery is confirmed.


(j)    Entire Agreement; Severability. The Plan, the Grant Notice and the Award
Agreement (including any exhibit hereto or thereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof. Wherever possible, each provision of the Award Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision shall be prohibited by or invalid under any such law, that
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or nullifying the remainder of that provision
or any other provisions of the Award Agreement.


(k)    Consent to Personal Data Processing and Transfer. Participant
acknowledges and consents to the collection, use, processing and transfer of
personal data as described below. The Company or its Affiliates holds certain
personal information, including Participant’s name, home address and telephone
number, date of birth, social security number or other employee tax
identification number, employment history and status, salary, nationality, job
title, and any equity compensation grants or Shares awarded, cancelled,
purchased, vested, unvested or outstanding in Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). Participant is aware
that providing the Company with Participant’s Data is necessary for the
performance of the Award Agreement and that Participant’s refusal to provide
such Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Company or its Affiliates will transfer Data from time to time and without
notice to third parties in the course of the Company’s or its Affiliates’
respective business, including for the purpose of assisting the Company in the
implementation, administration and management of the Plan and the Award. The
Company or its Affiliates may also make Data available to public authorities
where required under applicable law. Such recipients may be located in the
jurisdiction in which Participant is based or elsewhere in the world, which
Participant separately and expressly consents to, and accepts and understands
that the data protection laws in other jurisdictions may not be as protective as
the data protection laws in the jurisdiction in which Participant is based.
Participant hereby authorizes and consents to the Company and its Affiliates and
all such third parties receiving, possessing, using, retaining, processing and
transferring Data, in electronic or other form, in the course of the Company’s
and its Affiliates’ respective business, including for purposes of implementing,
administering and managing participation in the Plan, and including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the Award on behalf of Participant to a third party to whom
Participant may have elected to have payment made pursuant to the Plan.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of Data by contacting Participant’s human
resources representative. Participant may, at any time, review Data, require any
necessary amendments to it or withdraw the consent given by this Section in
writing by contacting the Company through its human resources representative;
Participant understands withdrawing the consent given by this Section may affect
Participant’s ability to participate in the Plan and receive the benefits
intended by the Award. Data will only be held as long as necessary to implement,
administer and manage Participant’s participation in the Plan and any subsequent
claims or rights.


7



--------------------------------------------------------------------------------






(l)    Section 409A. The Award Agreement and the Grant Notice shall be
interpreted in accordance with, and incorporate the terms and conditions
required by, Section 409A of the Code. Notwithstanding any provision of the
Award Agreement to the contrary, in the event the Company determines that any
amounts payable hereunder will be immediately taxable to Participant under
Section 409A, the Company reserves the right (without any obligation to do so or
to indemnify Participant for failure to do so) to (i) adopt such amendments to
the Award Agreement or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect) that it determines
to be necessary or appropriate to preserve the intended tax treatment and
economic benefits the Company intended to be provided by the Award Agreement and
the Grant Notice and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions it determines to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the application
of penalty taxes thereunder. Notwithstanding anything herein to the contrary, in
no event shall any liability for failure to comply with the requirements of
Section 409A be transferred from Participant or from any other individual to the
Company, to any of its Affiliates or to any Company or Affiliate employee or
agent pursuant to the terms of the Award Agreement or the Grant Notice or
otherwise. Notwithstanding any provision to the contrary in the Award Agreement
or the Grant Notice no amount that constitutes nonqualified deferred
compensation (within the meaning of Section 409A) shall be payable hereunder
upon termination of Participant’s employment or service unless such termination
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Code. Notwithstanding any provision to the contrary in the
Award Agreement, the Grant Notice or the Plan, if Participant is deemed at the
time of his or her separation from employment or service to be a “specified
employee” for purposes of Section 409A, to the extent delayed distribution of
any of the Shares to which Participant is entitled under the Award Agreement or
the Grant Notice is required to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such Shares shall not be distributed to
Participant prior to the earlier of (x) the expiration of the six-month period
measured from the date of Participant’s “separation from service” with the
Company (within the meaning of Section 409A) or (y) the date of Participant’s
death; upon the earlier of such dates, all Shares not distributed pursuant to
this sentence shall be distributed to Participant, and any remaining
distributions of Shares pursuant to the Award Agreement shall be paid as
otherwise provided herein, subject to the provisions of this Section. The
determination of whether Participant is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of Participant’s separation
from employment or service shall be made by the Company in accordance with the
terms of Section 409A (including, without limitation, Section 1.409A-1(i) of the
Department of Treasury regulations).


(m)    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as provided in the Award Agreement and the Grant
Notice, which creates only a contractual obligation on the part of the Company
as to Shares distributable and/or amounts payable and shall not be construed as
creating a trust. Neither the Plan nor any underlying program, in and of itself,
has any assets. Participant shall have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the RSUs.


End of Restricted Stock Unit Award Agreement






8



--------------------------------------------------------------------------------








EXHIBIT A


TO RESTRICTED STOCK UNIT AWARD AGREEMENT


Spousal Consent


I, __________________________, spouse, civil union partner or registered
domestic partner (“spouse”) of __________________________, have read and approve
the Grant Notice and Restricted Stock Unit Award Agreement (collectively, the
“Agreement”) to which this Spousal Consent is attached.
    
In consideration of PAR Technology Corporation’s award of restricted stock
unit(s) (“RSUs”) and/or distribution of shares of PAR Technology Corporation’s
common stock to my spouse as set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and I agree to be bound by the provisions of the Agreement, which also
includes the terms of the Amended and Restated PAR Technology Corporation 2015
Equity Incentive Plan (as the same may be amended or restated from time to time,
or its successor (the “Plan”), insofar as I may have any rights in said
Agreement or the Plan or in any RSUs or shares of PAR Technology Corporation
common stock that may be distributed pursuant thereto under the community
property laws, civil union or similar laws relating to property in effect in the
state of our residence as of the date of the signing of this Spousal Consent.


Capitalized terms not specifically defined in this Spousal Consent shall have
the meanings specified in the Plan, the Restricted Stock Unit Award Agreement,
and the Grant Notice.




Date:    ________________________________


________________________________
Signature of Spouse




________________________________
Print Name of Spouse




    


9

